Citation Nr: 1100267	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  09-25 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.	Entitlement to service connection for type II diabetes 
mellitus.

2.	Entitlement to service connection for a left shoulder 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

The Veteran had active military service from October 1976 to 
October 1979 and from December 1979 to December 1996. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  Jurisdiction of the Veteran's claim has been 
transferred to the RO in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge 
at an August 2010 hearing conducted at the RO.  A transcript of 
the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has submitted additional medical records pertaining 
to his claims of entitlement to service connection for type II 
diabetes mellitus and a left shoulder disorder.  This pertinent 
evidence was received after certification of the appeal to the 
Board, and hence, was not reviewed by the RO.  The Board notes 
that the Veteran did not submit a waiver of RO consideration of 
the newly submitted evidence, and has requested the RO review 
this evidence prior to the Board's appellate review.  See Board 
hearing transcript at 14.  Applicable VA regulations require that 
pertinent evidence must be referred to the agency of original 
jurisdiction (AOJ) for review and preparation of a supplemental 
statement of the case (SSOC) unless this procedural right is 
waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 
(2010).  Thus, the Board must remand this appeal so that the RO 
may review this evidence and, if the claims remain denied, 
include such evidence in a SSOC.  Id.


Accordingly, the case is REMANDED for the following action:

Review the expanded record and readjudicate the 
issues of entitlement to service connection for 
type II diabetes mellitus and a left shoulder 
disorder.  Unless the benefits sought on appeal 
are granted, the Veteran and his representative, 
if any, should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


